In an action for an injunction, the appeals are. (1) from a judgment, entered after trial, in favor of respondent against appellants, and (2) from an order adjudging appellants guilty of a civil contempt for failure to obey the directions of the judgment. Respondent amended its constitution in 1957 so as to provide that two commissioners be added as members of its board.of directors, with the right to vote at the annual meeting. The commissioners voted at the 1958 election of officers. The corporate appellant suspended the governing power of respondent and appointed an interim commission to govern soccer football in the downstate New York area. Judgment reversed upon the law and the facts, without costs, and complaint dismissed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. Order reversed, without costs, and motion denied. In our opinion, the record establishes that the 1957 amendment to respondent’s constitution did not empower the commissioners to vote at elections, that the 1958 election was invalid because the commissioners voted, that the corporate appellant had the power and the right to suspend respondent and to appoint the interim commission to govern soccer football in the downstate New York area until internal frictions were eliminated, and that respondent was barred from bringing this action because it had not first exhausted the available remedies within the corporate appellant. In our opinion, the proof submitted was not sufficient to establish that appellants were guilty of a civil contempt in failing to obey the injunctive provisions of the judgment. Nolan, P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur. [15 Misc. 2d 696.]